Citation Nr: 1449140	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  14-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to April 1, 2008, for an award of service connection for an anxiety disorder with depression claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for an anxiety disorder with depression claimed as PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected anxiety disorder with depression claimed as PTSD.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.



ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 
INTRODUCTION

The Veteran had active service from June 1945 to November 1946.  

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO granted service connection for an anxiety disorder with depression claimed as PTSD, evaluated at 10 percent disabling, effective from April 1, 2008.  The Veteran, by and through his attorney, perfected a timely appeal, in which he challenges the assignment of the 10 percent rating, and the determination of the date from which the award of service connection is effective.  See May 2012 Notice of Disagreement; October 2013 Statement of the Case; December 2013 Substantive Appeal (VA Form 9).

In addition to the physical claims file, an electronic paperless system (Virtual VA) is associated with this claim.  Additional evidence associated with this system, including records of VA medical treatment from as recently as December 2013, has been reviewed and considered in formulating the below decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating in excess of 10 percent for an anxiety disorder with depression claimed as PTSD, and entitlement to TDIU due to the service-connected psychiatric disability are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  On April 1, 2008, VA received the Veteran's original claim of entitlement to service connection for a psychiatric disorder.

1.  In a March 2012 rating decision, the RO granted service connection for an anxiety disorder with depression claimed as PTSD effective as of April 1, 2008.

2.  The record contains no communication from the Veteran that was received prior to April 1, 2008, that could reasonably be construed as a claim of entitlement to service connection for a psychiatric disorder.


CONCLUSION OF LAW

The criteria for establishing an effective date prior to April 1, 2008, for an award of service connection for an anxiety disorder with depression claimed as PTSD have not been met.  38 U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400 (b)(2)(i) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran was provided with a notice letter dated April 2008 that specifically informed him of how VA determines the proper effective date.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all relevant, identified and available evidence.  While records of in-service treatment could not be found, all reasonable attempts were made to locate these records.  Records of VA treatment have been associated with the claims file and a VA psychiatric examination was performed in February 2012.  Private treatment records are also associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Analysis

The Veteran, by an through his attorney, contends that he is entitled to an earlier effective date for the award of VA compensation for the service-connected anxiety disorder with depression claimed as PTSD.  VA has established that the effective date for (1) service connection for an anxiety disorder with depression claimed as PTSD, and (2) the 10 percent evaluation for this psychiatric disability, is April 1, 2008, the date of receipt of the original claim giving rise to the award.  In this function, the Veteran's present claim necessarily contemplates an earlier effective date for the award of service connection itself, because the effective date for a particular evaluation for a disability can in no event precede the effective date of service for that same disability.  See generally Barrera v. Gober, 122 F.3d 1030, 1033 (Fed. Cir. 1997) (Plager, J. concurring) (explaining that a finding of service connection is a predicate for considering the percent of disability or the effective date).

Under the laws administered by VA, unless specifically provided otherwise, the effective date of an award based on an original claim of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  This statutory provision is implemented by regulation which provides that the effective date for an award of compensation will be the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400; see also 38 C.F.R. § 3.4(b)(1) (2014) (defining "disability compensation" as basic entitlement for a veteran who is disabled as a result of a disease or injury incurred in or aggravated in the line of duty in active service).

The effective date for an award of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise the date of receipt the claim, or the date entitlement arose, whichever is later.  If the claim is not received within one year of separation from service, the effective date for an award of service connection will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(2)(i) (2014).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A claim (or application) means a formal or information communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2014).  An informal claim is any communication indicating an intent to apply for one or more benefits.  The benefit being sought must be identified.  38 C.F.R. § 3.155(a) (2014); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Board has reviewed the evidence of record and considered the Veteran's contentions with regard to an earlier effective date.  Specifically, the Veteran, by and through his attorney, contends that he filed informal claims for PTSD prior to April 1, 2008, but he makes no reference to any actual written communication or documentation in support of this assertion.

The Board has reviewed all of the communications in the claims file prior to the date of receipt of the Veteran's original claim of entitlement to service connection for a psychiatric disorder (specifically, (PTSD)) on April 1, 2008.  In October 1963, VA received the Veteran's Application for Compensation or Pension.  The disability for which benefits were sought was listed as a right eye injury.  Subsequently dated statements received by VA in October 1964 and November 1964 made no mention of a psychiatric condition, but identified once again a claim for a right eye condition.  This claim for benefits was finally adjudicated in a March 1965 Board decision.  In February 1977, the Veteran contacted VA and requested permission to view his Army records and VA records.  Subsequently in February 1990, VA received a statement from the Veteran requesting to reopen his previously denied claim of service connection for a right eye condition.  None of these communications suggest any intent to file a claim of entitlement to service connection for a psychiatric condition.

The next communication from the Veteran referable to a claim for benefits was an Income-Net Worth and Employment Statement, which was received by VA in October 1991, and may be considered a claim for both pension and compensation for a service-connected disability.  See 38 C.F.R. § 3.151(a) (2014).  However, upon review of the October 1991 application, the Board finds no clear intent, on the part of the Veteran, to request entitlement to service connection for a psychiatric disorder.  In this context, the Veteran listed his disabilities as "residuals of CVA (stroke) and blindness in the right eye," without making any mention of a psychiatric condition.  In fact, in certifying over his signature, he specifically remarked "[p]lease consider for 100% NSC [non-service connected] disability for residuals of CVA (stroke) and blindness in the right eye."  There was nothing appearing in the October 1991 application that would suggest to VA that it was reviewing a claim of entitlement to service connection for a psychiatric condition.

Similarly, while VA must read the Veteran's claim and documents in a liberal manner to identify and adjudicate all reasonably raised claims, a review of the record does not show that the Veteran raised a claim of compensation, or a claim that could be construed as a claim for compensation, for a psychiatric condition within the context of the October 1991 pension claim.  It is of controlling significance that at that time the record contained no statement from the Veteran offering a link between a current psychiatric condition and service.  Although the record reflects that a September 1991 private neurology report indicated an assessment which included "mild upper extremity tremor is most likely secondary to anxiety or is a benign essential tremor although hyperthyroidism needs to be ruled out," the record suggested no medical evidence relating the (then) notation of anxiety to service.  As such, at the time of the April 1992 rating decision, which was engendered by the October 1991 pension claim, the record contained no evidence indicating the Veteran had a plausible claim and that he might be eligible for compensation for a psychiatric condition.  See Stewart v. Brown, 10 Vet. App. 15, 18-19 (1997), in which the Court distinguished the decisions in Kellar v. Brown, 6 Vet. App. 157 (1994); Waddell v. Brown, 5 Vet. App. 454 (1993); and Ferraro v. Dewinski, 326 (1991), and determined that a claim for compensation was not reasonably raised by the evidence for record.  Thus, under the facts of this case, the Veteran applied for non-service connected pension, and not disability compensation.  The Board, therefore, logically concludes that the Veteran limited the October 1991 claim to one for non-service connected pension only.  See Stewart v. Brown, 10 Vet. App. at 19 (VA is not obligated to consider a claim for pension as one for compensation, where there is no evidence in, or submitted with, the application which could be construed as a claim for the other benefit).  Hence, the Board determines that a claim for service connection for a psychiatric condition was neither expressly communicated, nor reasonably raised by the evidence of record, during the time of the October 1991 application.

Consistent with the analysis above, VA did not consider or deny a claim for service connection for a psychiatric condition in the April 1992 rating decision, because no such claim was reasonably raised or communicated to VA.  As such, there was no final rating decision in April 1992 that denied a claim for service connection for a psychiatric condition which can be subject to either a collateral attack based on clear and unmistakable error (CUE), or a claim to reopen a finally adjudicated claim.  See 38 C.F.R. § 3.105(a) (a claim for CUE refers to an error that has been made in a final rating decision); 38 C.F.R. § 3.160(e) (defining a claim to reopen as an application for a benefit received after final disallowance of an earlier claim).  Accordingly, because a claim of service connection for a psychiatric condition had not been previously disallowed, the provisions of 38 C.F.R. § 3.157(b) likewise do not establish a basis for an earlier effective date in this case.  See Pacheco v. Gibson, 27 Vet. App. 21 (2014).

The Board next notes that in June 1993, August 1993, and December 1994, VA received the Veteran's requests to reopen his claim for service connection for a right eye condition.  In February 1995, within the context of the annual reporting period for nonservice-connected pension purposes, the Veteran notified VA that his spouse was no longer employed.  The statements received by VA in November 1996 and February 1997, likewise dealt with the annual reporting of income for pension purposes, based on the Veteran's having received insurance proceeds related to a damaged vehicle.  The final communication from the Veteran, which was received prior to April 1, 2008, is an October 2002 request to reopen a claim of entitlement to service connection for a right eye condition.  Again, none of these communications suggest any intent to file a claim of entitlement to service connection for a psychiatric condition.

Rather, the evidence of record shows that the Veteran filed a claim seeking entitlement to service connection for a psychiatric disorder, namely PTSD, that was received by VA on April 1, 2008.  In a May 2012 rating decision, VA granted service connection for an anxiety disorder with depression claimed as PTSD.  VA assigned an effective date of April 1, 2008, for this claim.

The Board notes that the Veteran was awarded service connection for an anxiety disorder with depression claimed as PTSD effective from April 1, 2008, which is date of receipt of his original claim.  Based on 38 U.S.C.A. § 5110(a) and (b)(1), therefore, VA granted the earliest date for a grant of service connection for an anxiety disorder with depression claimed as PTSD that the law allows.  38 C.F.R. § 3.400.

The Board recognizes that the Veteran believes he is entitled to an earlier effective date for the grant of service connection for a psychiatric condition.  However, at no time has the Veteran identified any evidence in support of this assertion.  The record clearly reflects no intent from the Veteran to file a claim of entitlement to service connection for a psychiatric condition prior to April 1, 2008, and as such, there is no legal basis for an effective date prior to April 1, 2008.  

For the foregoing reasons, the Veteran's claim of entitlement to an effective date prior to April 1, 2008, for the grant of service connection for an anxiety disorder with depression claimed as PTSD must be denied.



ORDER

The entitlement to an effective date prior to April 1, 2008, for an award of service connection for an anxiety disorder with depression claimed as PTSD is denied.



REMAND

Increased Evaluation for an Anxiety Disorder with Depression claimed as PTSD

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran contends that he is entitled to an initial disability evaluation in excess of 10 percent for his service-connected anxiety disorder with depression claimed as PTSD.  He was last afforded a VA examination in February 2012.  This examiner assigned a Global Assessment of Functioning (GAF) score of 65.  It was noted that the Veteran's functioning had improved with antidepressant medications.  

However, the Veteran's representative has argued that an April 2008 private psychiatric assessment reflects that the February 2012 VA examiner's findings are incorrect.  According to the April 2008 report, the Veteran's GAF score was in fact 36.  The Veteran also claimed in August 2013 that his anxiety disorder (with depression claimed as PTSD) now rendered him unemployable, suggesting a potential worsening in his symptomatology since the February 2012 examination.  

In light of the discrepancies noted above and the potential worsening of symptomatology, the Board finds that the Veteran should be afforded the opportunity to appear for a new VA examination to determine the current level of severity of his service-connected anxiety disorder with depression claimed as PTSD.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  The examiner must reconcile his or her findings with the April 2008 private treatment note reflecting a GAF score of 36.

TDIU

The Veteran has raised the issue of entitlement to TDIU, as a component of the issue of entitlement to an initial rating in excess of 10 percent for anxiety disorder with depression claimed as PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the for claim of TDIU, this issue is inextricably intertwined with the claim for an initial rating in excess of 10 percent for said service-connected psychiatric disability, since a grant of the benefits sought could result in an increase in the overall disability rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability (or disabilities), provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is only service-connected for an anxiety disorder with depression claimed as PTSD rated as 10 percent disabling.  As such, to avoid any prejudice to the Veteran, the Board defers ruling on the initial rating matter until after the mandates of the Remand have been completed, and until after the matter of a TDIU rating to include extra-schedular consideration under 38 C.F.R. § 4.16(b), in the first instance, have been addressed by the AOJ.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Medical records from VA and non-VA health care providers who have treated the Veteran for his service-connected anxiety disorder with depression claimed as PTSD since December 2013 should be obtained and associated with the claims file.

2.  The AOJ should then schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his service-connected anxiety disorder with depression claimed as PTSD.  The claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.

The examiner is requested to: (a) determine all current manifestations associated with the Veteran's service-connected anxiety disorder with depression claimed as PTSD and to comment on their frequency, duration severity; and (b) specifically address the degree of social and occupational impairment caused by his psychiatric disorder.  A current Global Assessment of Functioning (GAF) scale score must be provided. 

The examiner must also consider and discuss the April 2008 private psychiatric report assigning a GAF score of 36.  The examiner should compare and contrast any findings made at the time of examination with the findings made in April 2008 and discuss why or why not the April 2008 findings are reliable.  

A complete rationale must be provided for any opinion offered, and the examiner must consider and discuss the Veteran's lay assertions severity and impact of his service-connected anxiety disorder with depression claimed as PTSD.

3.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed to the extent possible.  Then, the AOJ should re-adjudicate the issue of entitlement to an initial rating in excess of 10 percent for anxiety disorder with depression claimed as PTSD, to include a TDIU, and including whether the requirements for referral for extra-schedular consideration under 38 C.F.R. § 4.16(b), have been invoked.  If the determination on this matter is adverse to the Veteran, then a supplemental statement of the case should be furnished to the Veteran and his representative after according the requisite time period to respond, before this matter is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


